UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7247


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICHARD ALLEN SMITH, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Frederick P. Stamp, Jr.,
Senior District Judge. (2:00-cr-00007-FPS-JES-1)


Submitted:   November 18, 2014            Decided:   November 21, 2014


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed in part, dismissed in part by unpublished per curiam
opinion.


Richard Allen Smith, Jr., Appellant Pro Se.       Stephen Donald
Warner, Assistant United States Attorney, Elkins, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Richard Allen Smith, Jr., appeals the district court’s

order denying as untimely his Fed. R. Crim. P. 12(b)(3) motion,

construing that motion as a successive 28 U.S.C. § 2255 (2012)

motion, and dismissing it as unauthorized.                              To the extent that

Allen appeals the court’s denial of his Rule 12(b)(3) motion, we

confine    our    review     to     the    issues      raised        in      the    Appellant’s

informal brief.        See 4th Cir. R. 34(b).                     Because Allen does not

challenge    in     his    informal       brief      the     basis        for      the   district

court’s disposition, he has forfeited appellate review of that

portion    of    the      court’s    order.           Accordingly,            we    affirm    the

district court order denying Smith’s Rule 12(b)(3) motion.

            To the extent that Allen seeks to appeal the district

court’s     order      construing         his       motion    as        a     successive     and

unauthorized § 2255 motion, the order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.       § 2253(c)(1)(B)               (2012).             A        certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                            28 U.S.C. § 2253(c)(2)

(2012).     When the district court denies relief on the merits, a

prisoner     satisfies         this       standard           by     demonstrating            that

reasonable       jurists      would       find       that     the           district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

                                                2
Cockrell, 537 U.S. 322, 336-38 (2003).              When the district court

denies     relief     on    procedural       grounds,    the     prisoner      must

demonstrate    both    that    the   dispositive        procedural    ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.            Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Smith has not made the requisite showing.                  Accordingly, we

deny a certificate of appealability and dismiss the appeal.                     We

dispense    with     oral    argument    because       the    facts   and   legal

contentions    are    adequately     presented    in    the    materials    before

this court and argument would not aid the decisional process.



                                                               AFFIRMED IN PART;
                                                               DISMISSED IN PART




                                         3